UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 8)* A. M. Castle & Co. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) (Cusip Number) Patrick J. Herbert, III 30 N. LaSalle Street Suite 1232 Chicago, IL 60602 (312) 726-3110 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 20, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box / /. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the act (however, see the Notes). SCHEDULE 13D CUSIP No. 148 1. Names of Reporting Persons: W. B. & Co. (General Partners: Patrick J. Herbert, III and Reuben S. Donnelley) 2. Check the Appropriate Box if a Member of a Group (See Instructions): (a) / / (b) /x/ 3. SEC Use Only: 4. Source of Funds (See Instruction): OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e):/ / 6. Citizenship or Place of Organization: Illinois 7. Sole Voting Power: -0- Number of Shares Beneficially 8. Shared Voting Power: Owned by Each Reporting 9. Sole Dispositive Power: Person -0- With Shared Dispositive Power: -0- Aggregate Amount Beneficially Owned by Each Reporting Person: 4,239,781(See Item 3) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions):/ / Percent of Class Represented by Amount in Row (11): 18.2% based on 23,312,148 shares of Common Stock outstanding as of April 29, 2013. Type of Reporting Person (See Instructions): PN CUSIP No. 148 1. Names of Reporting Persons: Patrick J. Herbert, III 2. Check the Appropriate Box if a Member of a Group (See Instructions): (a) / / (b) /x/ 3. SEC Use Only: 4. Source of Funds (See Instruction): OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e):/ / 6. Citizenship or Place of Organization: Illinois 7. Sole Voting Power: Number of Shares Beneficially 8. Shared Voting Power: Owned by Each Reporting 9. Sole Dispositive Power: Person With Shared Dispositive Power: Aggregate Amount Beneficially Owned by Each Reporting Person: 5,246,681(See Item 3) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions):/ / Percent of Class Represented by Amount in Row (11): 22.5% based on 23,312,148 shares of Common Stock outstanding as of April 29, 2013. Type of Reporting Person (See Instructions) IN CUSIP No. 148 1. Names of Reporting Persons: Reuben S. Donnelley 2. Check the Appropriate Box if a Member of a Group (See Instructions): (a) / / (b) /x/ 3. SEC Use Only: 4. Source of Funds (See Instruction): OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e):/ / 6. Citizenship or Place of Organization: Illinois 7. Sole Voting Power: Number of Shares Beneficially 8. Shared Voting Power: Owned by Each Reporting 9. Sole Dispositive Power: Person With Shared Dispositive Power: -0- Aggregate Amount Beneficially Owned by Each Reporting Person: 4,249,731(See Item 3) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions):/ / Percent of Class Represented by Amount in Row (11): 18.2% based on 23,312,148 shares of Common Stock outstanding as of April 29, 2013. Type of Reporting Person (See Instructions) IN CUSIP No. 148 1. Names of Reporting Persons: FOM Corporation 2. Check the Appropriate Box if a Member of a Group (See Instructions): (a) / / (b) /x/ 3. SEC Use Only: 4. Source of Funds (See Instruction): OO 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e):/ / 6. Citizenship or Place of Organization: Nevada 7. Sole Voting Power: Number of Shares Beneficially 8. Shared Voting Power: Owned by Each Reporting 9. Sole Dispositive Power: Person With Shared Dispositive Power: Aggregate Amount Beneficially Owned by Each Reporting Person: 3,054,549 (See Item 3) Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions):/ / Percent of Class Represented by Amount in Row (11): 13.1% based on 23,312,148 shares of Common Stock outstanding as of April 29, 2013. Type of Reporting Person (See Instructions) CO Explanatory Note This Amendment No. 8 (the “Amendment No. 8”) relates to the Common Stock of A. M. Castle & Co., a Maryland corporation (the “Company”), which has its principal executive offices at 1420 Kensington Road, Suite 220, Oak Brook, Illinois. This Amendment No. 8 is being filed solely to amend the facing pages and Item 5 to correct certain information included in Amendment No. 7.Amendment No. 7 inadvertently reflected certain transactions that had not yet occurred as of the date of the filing.Except as otherwise set forth herein, this Amendment No. 8 does not modify any of the information previously reported by the Reporting Persons in the Schedule 13D as amended to date. Item 5. Interest In Securities of the Issuer. The information concerning percentages of ownership set forth on the facing pages for each Reporting Person is based on 23,312,148 shares of Common Stock reported outstanding as of April 29, 2013, as set forth in the Company’s Quarterly Report on Form 10-Q for the quarter period ended March 31, 2013. (a)W.B. & Co.: 4,239,781 shares of Common Stock (18.2% based on 23,312,148 shares outstanding as of April 29, 2013). Patrick J. Herbert, III: 5,246,681 shares of Common Stock (22.5% based on 23,312,148 shares deemed outstanding as of April 29, 2013). Reuben S. Donnelley: 4,249,731 shares of Common Stock (18.2% based on 23,312,148 shares outstanding as of April 29, 2013). FOM Corporation: 3,054,549 shares of Common Stock (13.1% based on 23,312,148 shares outstanding as of April 29, 2013). (b)See facing pages for each Reporting Person. (c)The Reporting Persons have effected the following transactions in Common Stock of the Company during the past 60 days: On April 25, 2013, Reuben S. Donnelley was awarded 4,146 shares of restricted Common Stock of the Company for his service as a director. On May 9, 2013, Reuben S. Donnelley sold 3,700 shares of Common Stock of the Company in the open market at a weighted average price of $18.32 per share. On May 10, 2013, Reuben S. Donnelley sold 3,800 shares of Common Stock of the Company in the open market at a weighted average price of $18.56 per share. On May 10, 2013, Reuben S. Donnelley sold 100 shares of Common Stock of the Company in the open market at a price of $18.60 per share. (d)None. (e)Not applicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. July 3, 2013 W.B. & Co. By: /s/ Patrick J. Herbert III Patrick J. Herbert, III General Partner July 3, 2013 /s/ Patrick J. Herbert III Patrick J. Herbert, III July 3, 2013 /s/ Reuben S. Donnelley Reuben S. Donnelley July 3, 2013 FOM Corporation By: /s/ Jonathan B. Mellin Jonathan B. Mellin President
